

113 HR 3580 IH: America’s Fund for Future Opportunities and Outcomes in the United States Act of 2013
U.S. House of Representatives
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3580IN THE HOUSE OF REPRESENTATIVESNovember 21, 2013Mr. Fattah introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Education and the Workforce, Science, Space, and Technology, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of the Treasury to use revenue generated by certain fines, penalties, and settlements that are not designated for restitution or any other purpose to fund evidence-based youth mentoring projects, justice reinvestment efforts, and innovations in medical research and development.1.Short titleThis Act may be cited as the America’s Fund for Future Opportunities and Outcomes in the United States Act of 2013 or America’s FOCUS Act of 2013.2.FindingsCongress finds the following:(1)The United States faces increasing competition from countries with populations of a billion or more inhabitants, who contribute to the human capital of these countries and improve their performance in the global economy.(2)To ensure that the United States retains its leadership position in the global economy, the United States should maximize the opportunities and outcomes of its citizenry.(3)The United States can achieve this goal by investing in STEM education and character development for youth, justice reinvestment efforts, and innovations in medical research and development.(4)To fund these investments in the public interest, the United States should use revenue generated by acts perpetrated against the public interest.(5)As corporate and financial wrongdoing touches the lives of all Americans, revenue generated by such acts should serve as the basis for these investments.(6)This revenue should be used to assist programs and organizations seeking to better the Nation through their work in the youth mentoring, justice reinvestment, and medical research fields.(7)In 1998, Congress issued Federal charters to the Boys and Girls Clubs of America and Big Brothers Big Sisters of America in recognition of their work helping children reach their full potential and succeed in American public life. Youth mentoring organizations still carry out this work and are putting children on the path to self-sufficiency. These organizations include—(A)the Boys and Girls Clubs of America;(B)Big Brothers Big Sisters of America;(C)National CARES Mentoring Movement;(D)the First Tee;(E)Amachi;(F)FIRST Robotics;(G)the U.S. DREAM Academy;(H)GEAR UP;(I)the YMCA;(J)Civil Air Patrol;(K)the National Council of Youth Sports;(L)Girls Inc.; and(M)National Urban League.(8)Innovations in medical research and development significantly benefit the American people. For example, through innovations in the diagnosis and treatment of life-threatening diseases, Americans are now living longer and more productive lives, contributing to the economic growth of the United States. Additional investments in medical research and development will contribute to overall public health and productivity in America.(9)Through participation in the Justice Reinvestment Initiative, State governments have implemented evidence-based criminal justice reforms. These reforms are cost effective, redirecting revenue to better serve the public safety needs of local communities. In addition, these reforms have decreased risks of recidivism and instituted alternatives to incarceration for non-violent offenders. According to a July 2013 report from the Urban Institute, States participating in the Justice Reinvestment Initiative may achieve $3.3 billion in savings over the next 10 years. Additional funding to the Initiative would better enable State and local governments to carry out this work and achieve these savings.3.America’s Focus Fund(a)EstablishmentThere is established in the Treasury a separate account to be known as the America’s FOCUS Fund (hereafter in this Act referred to as the Fund).(b)Revenue deposited in FundExcept as provided in subsection (c), the Secretary of the Treasury shall deposit in the Fund—(1)all revenue generated by civil and criminal fines and penalties for the violation or alleged violation of Federal law;(2)all revenue generated by legal settlements reached between corporations and the Federal Government for the violation or alleged violation of Federal law; and(3)any gift, bequest, or donation to the Fund from a private entity or individual, if such gift, bequest, or donation does not attach any condition inconsistent with Federal law or regulations.(c)ExceptionsThe Secretary may not deposit in the Fund—(1)revenue designated for deposit in the Crime Victims Fund established by section 1402 of the Victims of Crime Act of 1984 (42 U.S.C. 10601); or(2)revenue that has been designated by Federal law or court order for deposit in a fund other than the General Fund.(d)Use of funds(1)In GeneralRevenue in the Fund shall be used for the following purposes:(A)Youth Mentoring GrantsNot more than 33 percent of the total revenue in the Fund as calculated on a quarterly basis shall be used to award grants for evidence-based youth mentoring and STEM education, in the manner provided in section 4.(B)Justice Reinvestment GrantsNot more than 33 percent of the total revenue in the Fund as calculated on a quarterly basis shall be used to award grants for evidence-based justice reinvestment, in the manner provided in section 5.(C)Medical Innovation GrantsNot more than 33 percent of the total revenue in the Fund as calculated on a quarterly basis shall be used to award grants and prizes for innovations in medical research and development, in the manner provided in section 6.(D)Reducing the Federal DebtThe Secretary shall use the remaining revenue for Federal budget deficit reduction or, if there is no Federal budget deficit for the fiscal year, for reducing the Federal debt in such manner as the Secretary considers appropriate.(2)Requirement to supplement, not supplant other fundsGrant funds awarded under this Act shall be used to supplement, and not supplant, other Federal, State, and local funds designated to carry out the activities funded by the grants.(e)Retention of sums in FundSums deposited in the Fund shall remain in the Fund and be available for expenditure for grants under this Act without fiscal year limitation.4.Youth Mentoring Grants(a)In General(1)Youth mentoring grantsThe Secretary of Education, in cooperation with the Federal Mentoring Council, shall award grants to eligible entities that provide evidence-based youth mentoring programs, using the revenue designated for such purpose in subparagraph (A) of section 3(d)(1).(2)STEM education grantsThe Associate Administrator for Education for the National Aeronautics and Space Administration shall award grants to eligible entities that offer STEM education to individuals under the age of 21, using the revenue designated for such purpose in subparagraph (A) of section 3(d)(1).(b)Eligible entityAn entity is eligible for a grant under this section if it is—(1)a national non-profit, community-based organization with at least 2 years of experience in administering STEM education programs or youth mentoring programs; or(2)a State or local government.(c)ApplicationAn entity seeking to receive a grant under this section shall submit an application at such time and in such form as the Secretary may reasonably require.(d)Distribution of fundsOf the funds available under this section, 25 percent shall be allocated for the award of grants to State and local governments.(e)Use of funds(1)State and local governments(A)In GeneralA State or local government that receives a grant under this section shall distribute the grant funds to non-profit, community-based organizations and local educational agencies within the jurisdiction of such government that provide evidence-based mentoring or STEM education to individuals under the age of 21.(B)Funds reserved for vulnerable youthA State or local government that receives grant funds under this section shall allocate not less than 50 percent of such funds for distribution to organizations described in subparagraph (A) that provide evidence-based mentoring or STEM education to vulnerable youth.(2)Other entities(A)In GeneralAn organization other than a State or local government that receives a grant under this section shall use the grant funds to establish or expand one or more programs that provide evidence-based mentoring or STEM education to individuals under the age of 21.(B)Funds reserved for persistent poverty countiesAn organization other than a State or local government that receives grant funds under this section shall allocate not less than 10 percent of such funds for programs that provide evidence-based mentoring or STEM education in persistent poverty counties.(f)Annual award of grantsTo the extent funds are available, the grants under this section shall be awarded at least once during each fiscal year, with the first grants to be awarded within 90 days after the date of the enactment of this Act.(g)DefinitionsIn this section:(1)STEM education programThe term STEM education program means a program to educate students in one or more of the following disciplines: science, technology, engineering, or mathematics.(2)Persistent poverty countiesThe term persistent poverty counties means any county that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1990, 2000, and 2010 decennial censuses.(3)Vulnerable youthThe term vulnerable youth includes individuals under the age of 21—(A)who experience emotional and adjustment problems;(B)who have left or are at risk of leaving secondary school without a diploma;(C)who lack the skills to succeed in the workforce after graduation;(D)who live in an unstable family or community environment;(E)who are involved in the juvenile justice system;(F)who are homeless or live in foster care;(G)who have physical or mental disabilities;(H)who receive special education;(I)who are or have been victims of human trafficking; or(J)who live in neighborhoods with high rates of illegal drug use.5.Justice Reinvestment Grants(a)In GeneralThe Attorney General shall use the revenue designated for justice reinvestment grants in subparagraph (B) of section 3(d)(1) to fund evidence-based justice reinvestment projects as part of the Justice Reinvestment Initiative and programs established under the Second Chance Act within the Department of Justice.(b)Use of funds(1)State and local governments(A)In GeneralExcept as provided in paragraphs (2) and (3), 50 percent of the funds under this section shall be used to award grants to State and local governments for evidence-based justice reinvestment projects.(B)Funds reserved for persistent poverty countiesThe Attorney General shall allocate not less than 10 percent of such funds for projects that support persistent poverty counties.(2)Federal GovernmentThe Attorney General may use not more than 25 percent of the funds under this section to support Federal justice reinvestment projects.(3)Second Chance Act ProgramsThe Attorney General shall allocate not more than 25 percent of the funds in this section to grant programs established under the Second Chance Act within the Department of Justice.(c)ApplicationAn entity seeking to receive a grant under this section shall submit an application at such time and in such form as the Attorney General may reasonably require.(d)Annual award of grantsTo the extent funds are available, the Attorney General shall award grants under this section at least once during each fiscal year, with the first grants to be awarded within 90 days after the date of the enactment of this Act.(e)Persistent poverty counties definedIn this section, the term persistent poverty counties means any county that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1990, 2000, and 2010 decennial censuses.6.Medical Innovation Grants(a)In GeneralThe Director of the National Institutes of Health shall use the revenue designated for medical innovation in subparagraph (C) of section 3(d)(1) to fund entities that conduct innovative medical research and development.(b)Use of funds(1)Grants(A)In GeneralExcept as provided in paragraph (2), the funds available under this section shall be used to award grants to entities that conduct innovative medical research and development to provide faster cures for medical ailments and diseases.(B)ApplicationAn entity seeking to receive a grant under this paragraph shall submit an application at such time and in such form as the Director may reasonably require.(2)PrizesThe Director may use not more than 15 percent of the funds available under this section to award monetary prizes to entities that have used their own funding and research facilities to produce innovative results in medical research and development.(c)Annual award of grants and prizesTo the extent funds are available, the Director of the National Institutes of Health shall award the grants and prizes under this section at least once during each fiscal year, with the first grants and prizes to be awarded within 90 days after the date of the enactment of this Act.